Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered March 1, 2005, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and burglary in the third degree, and sentencing him to concurrent terms of six years to life and seven years, respectively, unanimously affirmed.
Regardless of whether or not defendant made a valid waiver of his right to appeal, we reject his challenge to his sentence on the drug conviction. Defendant is not entitled, pursuant to the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]), to the benefit of the reduced penalty contained in the Drug Law Reform Act (L 2004, ch 738), because the Legislature has expressly stated that the provision upon which defendant relies applies only to crimes committed after its effective date (People *215v Nelson, 21 AD3d 861 [2005], lv granted 6 NY3d 757 [2005]). Concur—Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.